United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3619
                         ___________________________

                                Kimberly A. Benson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          Andrew Saul,1 Commissioner of Social Security Administration

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                  ____________

                          Submitted: September 20, 2019
                            Filed: September 25, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.




      1
        Andrew Saul has been appointed to serve as Commissioner of Social Security,
and is substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
       Kimberly Benson appeals the district court’s2 order affirming the denial of
disability insurance benefits and supplemental security income. After careful
consideration of Benson’s arguments for reversal, we agree with the court that
substantial evidence in the record as a whole supports the adverse decision. See Nash
v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018) (de novo review
of district court’s judgment; affirmance is warranted if Commissioner’s decision is
supported by substantial evidence in record as whole). Specifically, substantial
evidence supported the administrative law judge’s (ALJ’s) findings that Benson’s
impairments did not meet any listings, see Blackburn v. Colvin, 761 F.3d 853, 859
(8th Cir. 2014) (upholding ALJ’s finding that listing 12.04 was not met where there
was no evidence that claimant had episodes of decompensation of requisite length and
frequency); the ALJ’s credibility determination, see Nash, 907 F.3d at 1090 (this
court defers to ALJ’s credibility determination as long as it is supported by good
reasons and substantial evidence); and the ALJ’s evaluation of the medical opinions,
see Lawson v. Colvin, 807 F.3d 962, 966 (8th Cir. 2015) (ALJ did not err in giving
less weight to physician’s low Global Assessment of Functioning score, which was
inconsistent with overall evidence and not supported by claimant’s functioning). We
also find that the post-hearing evidence Benson submitted does not undermine the
ALJ’s decision. See Stephens v. Shalala, 50 F.3d 538, 541 (8th Cir. 1995) (treating
physician’s opinion submitted to Appeals Council that did not cite any objective
evidence to support its conclusions and contradicted examination finding did not
detract from substantial evidence supporting ALJ findings).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-